FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 3/29/2022 have been fully considered but they are not persuasive. The Remarks argues that Singhal does not disclose “wherein the first switch and the second switch of the first group of switches provide redundant paths to the first computing unit and the second computing unit” as recited in the amended claims.  However, the Examiner respectfully disagrees.  Singhal discloses wherein each storage device is connected to a primary node and a secondary node, with the secondary node taking over if the primary node fails (column 5, line 66-column 6, line 16 and Figure 2).  Singhal further discloses, in Figure 8, wherein each of Node 0 and Node 1 takes over control of the other node’s storage devices in the event of failure of the other node (paragraph 14, lines 20-25).  In other words, Singhal fully discloses “wherein the first switch and the second switch of the first group of switches provide redundant paths to the first computing unit and the second computing unit.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,658,478 to Singhal et al. (hereinafter “Singhal”) in view of U.S. Patent Pub. No. 2010/0115319 to Chiang-Lin (hereinafter “Chiang-Lin”).

Singhal discloses:
1. A computing system providing high-availability access to computing resources comprising:
a first group of switches, comprising a first switch and a second switch (column 5, lines 54-57 and Figure 2, nodes 22a, 22b);
a second group of switches comprising a third switch and a fourth switch (column 5, lines 54-57 and Figure 2, nodes 22c, 22d);
the first switch being:
connected to a first interface via a first host link comprising a first transfer medium having a first end contacting the first switch and a second end contacting the first interface (column 5, line 66-column 6, line 4 and Figure 2, connections 24), and
connected to at least one switch of the third switch or the fourth switch of the second group of switches via a first cross-connection of a fabric comprising a second transfer medium having a first end contacting the first switch and a second end contacting the third switch or the fourth switch (column 6, lines 28-55 and Figure 2, communication paths 26 and links 23);
the second switch being:
connected to a second interface via a second host link comprising a third transfer medium having a first end contacting the second switch and a second end contacting the second interface (column 5, line 66-column 6, line 4 and Figure 2, connections 24); and
connected to at least one of the third switch or the fourth switch of the second group of switches via a second cross-connection of the fabric comprising a fourth transfer medium having a first end contacting the second switch and a second end contacting the third switch or the fourth switch (column 6, lines 28-55 and Figure 2, communication paths 26 and links 23);
a first set of computing resources (column 14, lines 5-12 and Figure 8, Disks 0, 2, and 4) comprising a first computing resource (Figure 8, Disk 0) connected to:
the first switch of the first group of switches via a first resource connection of the fabric comprising a fifth transfer medium having a first end contacting the first switch and a second end contacting the first computing resource (Figure 8, Disk 0 connected to Node 0); and
the second switch of the first group of switches via a second resource connection of the fabric comprising a sixth transfer medium having a first end contacting the second switch and a second end contacting the first computing resource (Figure 8, Disk 0 connected to Node 1); and
a second set of computing resources (Figure 8, Disks 1, 3, and 5) comprising a second computing resource (Figure 8, Disks 1 and 3) connected to:
	the first switch via a third resource connection of the fabric comprising a seventh transfer medium having a first end contacting the first switch and a second end contacting the second computing resource (Figure 8, Disk 1 connected to Node 0); and
	the second switch via a fourth resource connection of the fabric comprising an eighth transfer medium having a first end contacting the second switch and a second end contacting the second computing resource (Figure 8, Disk 3 connected to Node 1),
wherein the first switch and the second switch of the first group of switches provide redundant paths to the first computing resource and the second computing resource (column 5, line 66-column 6, line 16 and paragraph 14, lines 20-25).

However, Singhal does not disclose expressly wherein the computing resources are computing units.

Chiang-Lin teaches that a typical just a bunch of disks (JBOD) includes a digital signal processor (DSP) (paragraph 4), or a computing unit.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify each of the JBOD of Singhal (column 5, lines 15-17) to include a DSP, as taught by Chiang-Lin.  A person of ordinary skill in the art would have been motivated to do so because Chiang-Lin teaches that JBOD usually includes a DSP (paragraph 4).  Therefore, it would have been obvious to include the typical features of JBOD, including a DSP, which is a computing unit.

Modified Singhal discloses:
2. The computing system of claim 1, wherein the first switch is connected to the third switch and the fourth switch of the second group of switches of the computing system via the first cross-connection a third cross-connection of the fabric comprising a ninth transfer medium having a first end contacting the first switch and a second end contacting the third switch or the fourth switch (column 6, lines 28-55 and Figure 2, communication paths 26 connecting node 22a to node 22c and node 22d), and
wherein the second switch is directly connected to the third switch and the fourth switch of the second group of switches of the computing system via the second cross-connection and a fourth cross-connection of the fabric comprising a tenth transfer medium having a first end contacting the second switch and a second end contacting the third switch or the fourth switch (Figure 2, communication paths 26 connecting node 22b to node 22c and node 22d).

3. The computing system of claim 2, wherein the second group of switches comprises additional switches (Figure 2, node 22e, node 22f),
wherein the first switch is connected to the additional switches of the second group of switches of the computing system via first corresponding cross-connections of the fabric (Figure 2, communication paths 26 connecting node 22a to node 22e and node 22f), and
wherein the second switch is connected to the additional switches of the second group of switches of the computing system via second corresponding cross-connections of the fabric (Figure 2, communication paths 26 connecting node 22b to node 22e and node 22f).

4. The computing system of claim 1, further comprising a third group of switches comprising a fifth switch and a sixth switch (Figure 2, node 22g, node 22h), and
wherein the first switch is connected to at least one of the fifth switch or the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22a to node 22g and node 22h), 
wherein the second switch is connected to at least one of the fifth switch or the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22b to node 22g and node 22h),
wherein the third switch is connected to at least one of the fifth switch or the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22c to node 22g and node 22h), and
wherein the fourth switch is connected to at least one of the fifth switch or the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22d to node 22g and node 22h).

5. The computing system of claim 4, wherein the first switch is connected to the fifth switch and the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22a to node 22g and node 22h), 
wherein the second switch is connected to the fifth switch and the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22b to node 22g and node 22h),
wherein the third switch is connected to the fifth switch and the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22c to node 22g and node 22h), and
wherein the fourth switch is connected to the fifth switch and the sixth switch of the third group of switches (Figure 2, communication paths 26 connecting node 22d to node 22g and node 22h).

6. The computing system of claim 1, further comprising:
a first server node comprising the first interface (Figure 1, server cluster 12a and column 5, line 66-column 6, line 4); and
a second server node comprising the second interface (Figure 1, server tower 12f and column 5, line 66-column 6, line 4).

7. The computing system of claim 6, wherein:
the third switch of the second group of switches (Figure 2, node 22e) is:
connected to the first switch via the first cross-connection (Figure 2, communication path 26 connecting node 22e and node 22a); and
connected to the second switch via the second cross-connection (Figure 2, communication path 26 connecting node 22e and node 22b); and
a third server node comprising a third interface, the third interface being connected to the third switch via a third host link (Figure 1, mainframe 12e and column 5, line 66-column 6, line 4, and Figure 2, connections 24).

8. The computing system of claim 7, further comprising:
a first secondary switch connected to the first server node (Figure 2, nodes 22 and column 5, line 66-column 6, line 4, and Figure 2, connections 24);
a second secondary switch connected to the second server node (Figure 2, nodes 22 and column 5, line 66-column 6, line 4, and Figure 2, connections 24);
a third secondary switch connected to the third server node (Figure 2, nodes 22 and column 5, line 66-column 6, line 4, and Figure 2, connections 24);
a first secondary cross-connection connecting the first secondary switch to the second secondary switch (column 6, lines 28-55 and Figure 2, communication paths 26 and links 23);
a second secondary cross-connection connecting the first secondary switch to the third secondary switch (column 6, lines 28-55 and Figure 2, communication paths 26 and links 23); and
a third secondary cross-connection connecting the second secondary switch to the third secondary switch (column 6, lines 28-55 and Figure 2, communication paths 26 and links 23).

9. The computing system of claim 7,
wherein the first set of computing resources comprises a first set of data storage devices (column 5, lines 11-25 and Figure 1, storage devices 20a), comprising:
a first data storage device having a first port connected to the first switch via the first resource connection and a second port connected to the second switch via a second resource connection (column 5, line 15-25 and Figure 8, Disk 0 connected to Node 0 and Node 1); and
a second data storage device having a first port connected to the first switch via the first resource connection and a second port connected to the second switch via the second resource connection (column 5, line 15-25 and Figure 8, Disk 0 connected to Node 0 and Node 1), and
wherein a second set of computing resources comprises a second set of data storage devices (column 5, lines 11-25 and Figure 1, storage devices 20b), comprising:
a third data storage device having a first port connected to the first switch via the third resource connection and a second port connected to the second switch via the fourth resource connection (column 5, line 15-25 and Figure 8, Disk 1 connected to Node 0, and Disk 3 connected to Node 1); and
a fourth data storage device having a first port connected to the first switch via the third resource connection and a second port connected to the second switch via the fourth resource connection (column 5, line 15-25 and Figure 8, Disk 1 connected to Node 0, and Disk 3 connected to Node 1).

10. The computing system of claim 9, wherein the fourth switch is connected to the first switch via a third cross-connection and connected to the second switch via a fourth cross-connection (Figure 2, communication paths 26 connecting node 22d to node 22a and node 22b).

11. The computing system of claim 10, further comprising a third set of data storage devices (Figure 8, Disk 4 and Disk 5), comprising:
a fifth data storage device having a first port connected to the third switch via a fifth resource connection of the fabric comprising an eleventh transfer medium having a first end contacting the first port and a second end contacting the third switch and a second port connected to the fourth switch via a sixth resource connection of the fabric comprising a twelfth transfer medium having a first end contacting the second port and a second end contacting the fourth switch (column 5, line 15-25 and Figure 8, Disk 5 connected to Node 2 and Node 3); and
a sixth data storage device having a first port connected to the third switch via the fifth resource connection further comprising a thirteenth transfer medium having a first end contacting the first port and a second end contacting the third switch and a second port connected to the fourth switch via the sixth resource connection further comprising a fourteenth transfer medium having a first end contacting the second port and a second end contacting the fourth switch (column 5, line 15-25 and Figure 8, Disk 5 connected to Node 2 and Node 3).

12. The computing system of claim 11, further comprising:
a fourth server node connected to the fourth switch via a fourth host link (Figure 1, personal computer 12b and column 5, line 66-column 6, line 4, and Figure 2, connections 24); and
a fourth set of data storage devices (Figure 8, Disk 2 and Disk 3), comprising:
a seventh data storage device having a first port connected to the third switch via a seventh resource connection of the fabric comprising a fifteenth transfer medium having a first end contacting the first port and a second end contacting the third switch and a second port connected to the fourth switch via an eighth resource connection of the fabric comprising an sixteenth transfer medium having a first end contacting the second port and a second end contacting the fourth switch (column 5, line 15-25 and Figure 8, Disk 3 connected to Node 2, and Disk 2 connected to Node 3); and
an eighth data storage device having a first port connected to the third switch via the seventh resource connection and a second port connected to the fourth switch via the eighth resource connection (column 5, line 15-25 and Figure 8, Disk 3 connected to Node 2, and Disk 2 connected to Node 3).

13. The computing system of claim 9, wherein at least one switch among the first switch, the second switch, the third switch, or the fourth switch is configured to:
detect a failure of another switch (column 6, lines 1-10); and
provide access to the first set of data storage devices and the second set of data storage devices via at least one of the first host link or the second host link and at least one of the first cross-connection or the second cross-connection (column 5, line 66-column 6, line 10, and Figure 2, connections 24).

15. A redundant resource connection fabric comprising:
a first group of switches comprising a first switch and a second switch (column 5, lines 54-57 and Figure 2, nodes 22a, 22b);
a second group of switches comprising a third switch (column 5, lines 54-57 and Figure 2, node 22c), the third switch being connected to the first switch via a first cross-connection and connected to the second switch via a second cross-connection (Figure 2, communication paths 26 connecting node 22c with node 22a and node 22b);
a first set of computing resources (column 14, lines 5-12 and Figure 8, Disks 0, 2, and 4), comprising a first computing unit (Chiang-Lin – paragraph 4) directly connected to:
the first switch via a first resource connection of a fabric comprising a first transfer medium having a first end contacting the first switch and a second end contacting the first computing unit (Figure 8, Disk 0 connected to Node 0); and
the second switch via a second resource connection of the fabric comprising a second transfer medium having a first end contacting the second switch and a second end contacting the first computing unit (Figure 8, Disk 0 connected to Node 1); and
a second set of computing resources (Figure 8, Disks 1, 3, and 5), comprising a second computing unit (Chiang-Lin – paragraph 4) directly connected to:
the first switch via a third resource connection of the fabric comprising a third transfer medium having a first end contacting the first switch and a second end contacting the second computing unit (Figure 8, Disk 1 connected to Node 0); and
the second switch via a fourth resource connection of the fabric comprising a fourth transfer medium having a first end contacting the second switch and a second end contacting the second computing unit (Figure 8, Disk 3 connected to Node 1),
wherein the first switch and the second switch of the first group of switches provide redundant paths to the first computing unit and the second computing unit (column 5, line 66-column 6, line 16 and paragraph 14, lines 20-25).

16. The redundant resource connection fabric of claim 15, wherein the second group of switches comprises a third switch and a fourth switch (column 5, lines 54-57 and Figure 2, nodes 22c, 22d), wherein the first switch is connected to the third switch and the fourth switch (Figure 2, communication paths 26 connecting node 22a with node 22c and node 22d) and the second switch is connected to the third switch and the fourth switch via corresponding cross-connections (Figure 2, communication paths 26 connecting node 22b with node 22c and node 22d).

17. The redundant resource connection fabric of claim 15, further comprising:
a third group of switches comprising a fourth switch (column 5, lines 54-57 and Figure 2, nodes 22d, 22e);
a third cross-connection comprising a fifth transfer medium having a first end contacting the first switch and a second end contacting the fourth switch (Figure 2, communication path 26 connecting node 22a with node 22d);
a fourth cross-connection comprising a sixth transfer medium having a first end contacting the second switch and a second end contacting the fourth switch (Figure 2, communication path 26 connecting node 22b with node 22d); and
a fifth cross-connection comprising a seventh transfer medium having a first end contacting the third switch and a second end contacting the fourth switch (Figure 2, communication path 26 connecting node 22c with node 22d).

18. The redundant resource connection fabric of claim 15, further comprising:
a third set of computing resources (Figure 8, Disk 2 and Disk 3), comprising a computing resource connected to the third switch via a fifth resource connection comprising an eighth transfer medium having a first end contacting the computing resource and a second end contacting the third switch (Figure 8, Disk 3 connected to Node 2).

19. The redundant resource connection fabric of claim 15, wherein the third switch is configured to:
detect a failure of the first switch of the first group of switches (column 6, lines 1-10); and
provide access to the first set of computing resources and the second set of computing resources via the second cross-connection (column 5, line 66-column 6, line 10, and Figure 2, connections 24).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Chiang-Lin, and further in view of U.S. Patent Pub. No. 2018/0027680 to Kumar et al. (hereinafter “Kumar”).

Singhal and Chiang-Lin do not disclose expressly:
21. The computing system of claim 1, wherein the first computing unit comprises a computing unit selected from the group consisting of:
a vector processor;
a graphical processing unit; and
a field programmable gate array.

Kumar teaches a first computing unit comprises a computing unit selected from the group consisting of:
a vector processor;
a graphical processing unit; and
a field programmable gate array (paragraph 39 – expansion sled comprises FPGAs, GPUs).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Singhal by including FPGAs and GPUs on the sled, as taught by Kumar.  A person of ordinary skill in the art would have been motivated to do so in order to provide access to supplemental computing resources, as discussed by Kumar (paragraph 39).  In this manner, the sled arrangement provides higher performance and flexibility, as desired by Singhal (column 14, lines 42-46).

Modified Singhal discloses:
22. The redundant resource connection fabric of claim 15, wherein the first computing unit comprises a computing unit selected from the group consisting of:
a vector processor;
a graphical processing unit; and
a field programmable gate array (Kumar – paragraph 39).

Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113